Blackburn, Presiding Judge,
concurring specially.
Because I cannot concur with all that is said in the majority opinion, I must concur in the judgment only.
The relevant facts in this case are straightforward. Lillie Bruce, an annual employee of Collie Concessions, Inc., drove to the Augusta National Golf Club to work at one of Collie’s concession stands along the golf course. As instructed by Collie, Bruce parked in a lot which Collie did not own, lease, control, or maintain. While walking to the golf course, Bruce was struck by a car while crossing a public street. Bruce subsequently requested workers’ compensation benefits for her injuries from Collie.
*586Under these facts, Bruce has not shown that she is entitled to workers’ compensation because she was neither: (1) acting in furtherance of her duties on Collie’s behalf at the time of her injuries nor (2) going to or from work to a parking lot which was owned or maintained by Collie.
1. “Generally, an injury is compensable only if it arises out of and in the course of the employment. The test presents two independent and distinct criteria, and an injury is not compensable unless it satisfies both.” (Footnote omitted.) Mayor and Aldermen of the City of Savannah v. Stevens.41 Also, as a general matter, the “rule in this state is that accidents that occur while employees are traveling to and from work do not arise out of and in the course of employment and thus are not compensable under the Workers’ Compensation Act.” Hill v. Omni Hotel at CNN Center.42
In this case, it is undisputed that Bruce was simply going to work at the time that she was injured, not acting in the course of her employment. Therefore, in the absence of some applicable exception to the general rules cited above, Bruce is not entitled to workers’ compensation benefits. Hill, supra.
2. Bruce maintains that the “parking lot exception” entitles her to workers’ compensation benefits. This contention is wholly misplaced.
The parking lot exception
provides that when an employee is injured in, or going to and from, a parking lot which is owned or maintained by the employer, the incident is compensable under workers’ compensation since the injury arose during the employee’s ingress or egress from employment. The rationale which has allowed compensation for injuries which occur in, or going to or coming from, parking lots which are owned, maintained or controlled by the employer does not extend so far as to allow coverage when workers’ compensation benefits are claimed for an injury which occurred in a public parking lot which was neither owned, controlled, nor maintained by the employer. Where the parking lot is neither owned, controlled, nor maintained by the employer, the lot is not part of the employer’s premises and the rationale which allows recovery of workers’ compensation benefits does not apply.
*587Decided March 30, 2005.
Shivers & Associates, George L. Parson, for appellants.
Raymond J. Doumar, for appellee.
(Citations, punctuation and emphasis omitted.) City of Atlanta v. Spearman.43
In this case, it is undisputed that Bruce’s employer, Collie, did not own, maintain, or control the parking lot in which she parked. As such, the parking lot cannot be considered part of Collie’s premises, and the exception simply does not apply to Bruce’s accident. Spearman, supra.
A similar analysis is applicable to the crosswalk in which Bruce was struck by a car. As it was part of a public street, it is also undisputed that it was not owned, maintained, or controlled by Collie. And again, Bruce’s injuries do not qualify her for workers’ compensation benefits as she was not injured while on property which could be considered part of Collie’s premises. Spearman, supra.
Therefore, at the time that she was injured, Bruce simply was not walking from one part of Collie’s premises to another at the time that she was injured. Accordingly, the trial court erred in its determination that Bruce was entitled to workers’ compensation benefits.
3. Given the unambiguous nature of the precedent cited above, there is no need to speculate whether Augusta National’s golf course might be considered Collie’s business premises, and this case cannot and should not under any circumstances be considered to establish any such circumstance in future cases dealing with concessionaires and their employees working at sporting sites. The parking lot exception is clearly anchored on notions of enforceable real property rights, and any interpretation of this case to hold otherwise would be clearly erroneous.

 Mayor and Aldermen of the City of Savannah v. Stevens, 278 Ga. 166 (1) (598 SE2d 456) (2004).


 Hill v. Omni Hotel at CNN Center, 268 Ga. App. 144, 147 (601 SE2d 472) (2004).


 City of Atlanta v. Spearman, 209 Ga. App. 644, 645 (1) (434 SE2d 87) (1993).